     Case 2:20-cv-01055-MCE-CKD Document 3 Filed 05/24/20 Page 1 of 2


 1   Bryan Weir (SBN: 310964)
     Thomas R. McCarthy*
 2   Tyler R. Green*
 3   Cameron T. Norris*
     Alexa R. Baltes*
 4   CONSOVOY MCCARTHY PLLC
     1600 Wilson Boulevard, Suite 700
 5   Arlington, VA 22209
     (703) 243-9423
 6
 7   Harmeet K. Dhillon (SBN: 207873)
     Mark P. Meuser (SBN: 231335)
 8   DHILLON LAW GROUP INC.
     177 Post Street, Suite 700
 9   San Francisco, CA 94108
      (415) 433-1700
10
      (415) 520-6593 (fax)
11
     *Application for admission
12    pro hac vice forthcoming

13                                UNITED STATES DISTRICT COURT

14                                EASTERN DISTRICT OF CALIFORNIA

15
16    REPUBLICAN NATIONAL                        No.
      COMMITTEE, NATIONAL
17    REPUBLICAN CONGRESSIONAL
      COMMITTEE, and CALIFORNIA
18    REPUBLICAN PARTY,                          NOTICE OF RELATED CASE

19                     Plaintiffs,               (Issa v. Newsom, 2:20-cv-01044)

20           v.

21    GAVIN NEWSOM, in his official capacity
      as Governor of California, and ALEX
22    PADILLA, in his official capacity as
      California Secretary of State,
23
                       Defendants.
24
25
26
27
28
                                                 1
     Case 2:20-cv-01055-MCE-CKD Document 3 Filed 05/24/20 Page 2 of 2


 1           Plaintiffs, the Republican National Committee, National Republican Congressional
 2   Committee, and California Republican Party, hereby provide notice under Local Rule 123 that this
 3   case is related to the already pending case Issa v. Newsom, 2:20-cv-01044. As with Issa, this case
 4   concerns the constitutionality of Defendant Newsom’s Executive Order N-64-20. More

 5   specifically, both the Issa plaintiffs and the Plaintiffs in this matter challenge Executive Order N-
 6   64-20 as violating the Elections Clause, the Electors Clause, and the Fourteenth Amendment,
 7   among other claims. This case thus qualifies as “related to another action” under Local Rule 123(a).
 8   And assignment to a single judge is “likely to effect a savings of judicial effort and other

 9   economies.” L.R. 123(b); see also L.R. 123(c).
10
11
     Dated: May 24, 2020                                          Respectfully submitted,
12
13
                                                                   /s/ Bryan K. Weir
14                                                                Bryan K. Weir (SBN: 310964)
                                                                  Thomas R. McCarthy*
15                                                                Tyler R. Green*
                                                                  Cameron T. Norris*
16                                                                Alexa R. Baltes*
17                                                                CONSOVOY MCCARTHY PLLC
                                                                  1600 Wilson Boulevard, Suite 700
18                                                                Arlington, VA 22209
                                                                  (703) 243-9423
19
                                                                  Harmeet K. Dhillon (SBN: 207873)
20                                                                Mark P. Meuser (SBN: 231335)
21                                                                DHILLON LAW GROUP INC.
                                                                  177 Post Street, Suite 700
22                                                                San Francisco, CA 94108
                                                                   (415) 433-1700
23                                                                 (415) 520-6593 (fax)
24                                                                *Application for admission
25                                                                 pro hac vice forthcoming

26
27
28
                                                        2
      Notice of Related Case
